Exhibit 10.1

 

LOGO [g352659g46v82.jpg]     

10390 Pacific Center Court, San Diego, CA 92121

858•646•1100, FAX: 858•646•1151

www.vical.com

CONSULTING AGREEMENT

FOURTH AMENDMENT

This Fourth Amendment, to the Consulting Agreement (the “Fourth Amendment”), is
made effective as of June 30, 2012 (the “Fourth Amendment Effective Date”) and
is entered into by and between Vical Incorporated (“Vical”), a Delaware
Corporation, having a place of business at 10390 Pacific Center Court, San
Diego, CA 92121-4340 and Gary A. Lyons (the “Consultant”), an individual having
a principal address of 1344 Stratford Court, Del Mar, CA 92014.

Whereas, Vical and Consultant entered into a Consulting Agreement (the
“Agreement”), effective August 1, 2010 which has been further amended thereby
extending the Term until June 30, 2012;

Whereas, Vical and Consultant wish to further amend the Agreement to extend the
Term until December 31, 2012;

Now, therefore, in consideration of the covenants and promises contained herein,
the parties agree as follows:

Exhibit A of the Agreement, as previously amended, is hereby amended to be
replaced in its entirety as follows:

 

Term: This Agreement shall terminate on December 31, 2012, unless renewed in a
writing signed by both parties for an additional six (6) months. Either party
shall have the right to terminate this Agreement at any time with thirty
(30) days’ written notice to the other party.

Except as amended hereby, all other terms and conditions of the Agreement shall
remain unchanged and shall continue in full force and effect.

In witness whereof, the parties have executed this Fourth Amendment to the
Consulting Agreement as of the last day indicated below.

 

Vical Incorporated     Gary A. Lyons By:   /s/ Jill M. Broadfoot       Name:  
Jill M. Broadfoot     By:   /s/ Gary A. Lyons Title:   Senior Vice President &
CFO     Name:   Gary A. Lyons Date:   6/18/12     Date:   6/19/12